Citation Nr: 1542475	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  09-12 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had 20 years of active duty beginning approximately in June 1983, with verified periods of service from December 1991 to December 1993, January 1995 to August 2000, and November 2000 to his retirement in September 2004. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June 2007 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran testified before the Board by videoconference technology from the RO in February 2010.  He also offered testimony at a personal hearing at the RO in January 2009.  Transcripts of both hearings are associated with the claims file.

In August 2010, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  

In April 2014, the Board denied the Veteran's claim for entitlement to service connection for TBI.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court vacated the Board's decision and remanded the case to the Board for further proceedings consistent with a February 2015 Joint Motion for Remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The February 2015 JMR indicates that there may be additional service treatment records not associated with the claims file, relying on a March 2006 statement from the Veteran in the context of claims for service-connection for disabilities not considered herein.  On remand, the AOJ should attempt to obtain additional service treatment records, as well as service personnel records for the Veteran.  
Additionally, the JMR indicates that there are outstanding TRICARE records.  The Board notes that TRICARE is a federal government entity that pays for medical treatment for active duty, retirees and their dependents, similar to an insurance company.  TRICARE is not actually a healthcare facility and is not a repository for healthcare records.  The TRICARE records submitted by the Veteran in December 2005, prior to the claim for service connection for TBI, were authorizations for care from private providers.  The Veteran attached private records to the referral form, as well as a letter from Tricare which authorized payment for service from the private provider.  On remand, the Veteran should be asked to submit information concerning health care facilities where he has received treatment for residuals of his traumatic brain injuries.  Any records adequately identified should be requested on remand.  Ongoing records of VA treatment should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the JMR indicates that the March 2011 VA examiner did not adequately consider a June 2013 private neurological report, as well as the Veteran's similar contentions, which indicated that the Veteran had problems taking tests and memory loss after his second claimed traumatic brain injury.  An addendum medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request all outstanding service treatment records, including any separately stored inpatient hospitalization reports from Charleston Naval Hospital (in May 1988) and the U.S. Naval Hospital in Rota, Spain (in June 1991).  See Board Hearing Transcript at 3-4.  All attempts to obtain these records, and any responses received, should be documented in the claims folder.  If it is determined that the remainder of the Veteran's service treatment records are unavailable or unattainable, he should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's complete service personnel records.

3.  Request the Veteran to provide identifying information concerning any health care facilities where he received treatment or underwent evaluation for any and all symptomatology associated with his traumatic brain injuries.  It should then undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities with any necessary authorizations from the Veteran.  If VA is unable to obtain such records, the Veteran should be notified and afforded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

4.  Obtain all outstanding VA treatment records.

5.  After the above-requested records have been received, obtain an addendum opinion from a neurologist.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

Request that the examiner review the claims file including the entire medical history, and note review of the claims file in the examination report.  After a careful review of the record, including any new evidence added to the claims file as a result of this remand, the examiner is asked to render opinions as to the following:

(a) Whether the Veteran's current traumatic brain injury residuals are at least as likely as not (i.e., probability of 50 percent or more) attributable to his two motor vehicle accidents during his period of service, or any other aspect of service.  In addressing this question, the examiner must specifically consider the Veteran's contentions that he had problems with test taking and memory loss after his second traumatic brain injury (during service in 1991) but before his third traumatic brain injury (post-service).  See June 2013 private neurological report; see also February 2010 Board Hearing Transcript.

(b) Whether the injuries suffered in the May 1988 and June 1991 in-service MVAs made the Veteran more susceptible to the 2006 TBI; and

(c) Whether the Veteran's reported symptoms of memory loss and difficulty in test-taking following the June 1991 MVA were indicative of a first TBI in service.

The examiner must provide a robust rationale for each opinion expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5.  Following any other indicated development, readjudicate the claim.  If the benefit sought on appeal is not granted, issue the a Supplemental Statement of the Case and provide an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




